DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/29/20 has been entered and fully considered.
Claims 1-12 remain pending, of which claim 11-12 are new. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (CN 205732272) as supplied by applicant on the IDS dated 2/13/18, rejections based on the attached translation document, further in view of DAVIS (US 2011/0207204). 
With respect to claim 1, 5 ZHANG discloses a device for remediation of soil containing heavy metals by discharging microorganisms (Page 1, line10-11), the device comprising a baffle (main plate) and a sleeve with microorganism feeder trough (microorganism extracting chambers) with a head end, side wall and a conical tip (spiky tail end), the trough top (head end) attached to the bottom of the baffle at one of the plurality of microorganism grooves (connected to one of a plurality of holes uniformly distributed on the main plate) with a circular gasket installed at the connection between the trough and the baffle to prevent microorganisms from leaking out (head end provided with seal), the surface of the trough provided with a number of discharge holes evenly arranged (side wall having dispersed openings, uniformly distributed apertures) and the troughs are loaded with microorganisms (filler) (Page 3, lines 80-99, Page 2, lines 40-55, Fig 1-2). ZHANG discloses the troughs are loaded with microorganisms (filler) but does not explicitly disclose the filler contains a water-absorbing material and has a 
With respect to claim 4, ZHANG discloses a plurality of chambers as addressed above, but does not explicitly disclose 50-100 microorganism chambers per m^2. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use as many chambers as desired, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Increasing the number of chambers would be an obvious modification in order to increase the amount of microorganism that could be delivered to a given area. 
With respect to claims 6-10, ZHANG discloses the details of the device as stated above, and that the device is placed into the soil with microorganisms and left there to allow the movement of the microorganisms (Page 3, lines 103-113). ZHANG does not explicitly disclose the further details of the method regarding the pre-culturing of the microorganisms, length of time, moisture content or mediums. However, it would have been obvious to one having ordinary skill in the art to optimize these steps, since it has been held that discovering an 
With respect to claim 12, DAVIS discloses the bio plug (chamber) is closed with removable caps to permit access and manipulation of internal bio plug components, such as the filler (filler is configured to be removed) (0011, 0030). 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (CN 205732272) as supplied by applicant on the IDS dated 2/13/18, rejections based on the attached translation document in view of DAVIS (US 2011/0207204) as applied above and further in view of FRANCIS (US 4925564). 
With respect to claim 2, ZHANG does not explicitly disclose a suspended filler loading unit in the microorganism troughs as claimed. However, FRANCIS discloses a bacterial incubator device to facilitate reduction of waste materials comprising a floating incubator (suspended) with a cylindrical screen (central fibrous rope) which is uniformly filled with a packing material of a density that will allow floating (filler separating sheets are suspended) and will allow bacteria to grow (filler loaded between sheets), the end of the cylinder being connected to an eye bolt (hook) so as to suspend the device in a chamber (Column 4, line 5-Column 5, line 33, fig 1, 2). It would have been obvious to one of ordinary skill in the art to modify the device of ZHANG to include the suspended filler loading unit as taught by FRANCIS because it provides a multiple increase in the effective solid surface area available for bacterial growth at the chosen location (Column 3, lines 28-30). FRANCIS does not explicitly disclose a second hook at the bottom end of the device. However, it would have been obvious to one having ordinary skill in the art to place 
With respect to claim 3, FRANCIS discloses the packing material saddles (sheets) can have waved surfaces (Fig3, Column 4, lines 62-Column 5, line 2). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (CN 205732272) as supplied by applicant on the IDS dated 2/13/18, rejections based on the attached translation document in view of DAVIS (US 2011/0207204) as applied above with evidence of PORTIER (US 4775650).
With respect to claim 11, DAVIS discloses the bio carrier medium can be as described in US 4775650 to PORTIER, which was incorporated by reference (0033). PORTIER discloses decontamination of contaminated streams with a porous, solid support surface which is coated with beneficial materials for the decontamination, in which the support surface can be membranes with an open-celled spongy layer (sponge) (Col. 2, lines 35-47, Col. 3, lines 30-60). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the amended limitations that applicant argues are not taught by ZHANG are currently addressed over DAVIS as stated above. 
In response to applicant's argument that the reference device of ZHANG and FRANCIS have a different intended use, it is noted a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references on attached PTO 892 for related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799